DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending in this application.  This is a non-final office action in response to Application Number 16/586,037 filed on 27 September 2019 with a preliminary amendment filed on 17 October 2019 in which claims 1-20 were amended and no claims were canceled or added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a plurality of clients” in lines 5-6, "the clients" in lines 7, 9, 17, “a client” in line 10, and “the client” in lines 12, 14.  There is insufficient antecedent basis for these limitations in the claim. Dependent claims 2-8 do not remedy 

Claim 3 recites the limitation “a level-2 bandwidth allocation” in lines 7, 14, however the preamble of claim 3 recites “the level-2 bandwidth allocation” and claim 3 also depends on claim 2 which also recites “a level-2 bandwidth allocation”. There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites “a service type” in lines 5, 6 and “a service weight” twice in line 6. There is insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation “a plurality of clients” in line 7, "the clients" in lines 15, 16, 26, “a client” in line 18, and “the client” in lines 19, 21-22.  There is insufficient antecedent basis for these limitations in the claim. Dependent claims 10-16 do not remedy these issues and are also rejected for the same reasons based on their dependency on claim 9.

Claim 11 recites the limitation “a level-2 bandwidth allocation” in lines 7-8, 15, however claim 11 depends on claim 10 which also recites “a level-2 bandwidth allocation”. There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites “a service type” in lines 5, 6 and “a service weight” in lines 5, 6. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “a plurality of clients” in line 9, "the clients" in lines 10, 12, 20, “a client” in line 13, and “the client” in lines 15, 17.  There is insufficient antecedent basis for these limitations in the claim. Dependent claims 18-20 do not remedy these issues and are also rejected for the same reasons based on their dependency on claim 17.

Claim 19 recites the limitation “a level-2 bandwidth allocation” in lines 7, 12, however claim 19 depends on claim 18 which also recites “a level-2 bandwidth allocation”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Publication 2013/0265385) in view of Huslak et al. (U.S. Patent Publication 2004/0228291).

Regarding claim 1, Wang-Huslak disclosed a bandwidth control method, comprising:
obtaining a first upper bandwidth limit of a network device (see Wang [0048]: MaxSingleBR | Fig. 2: multiple terminals | Table 2 [0073]: device capability values), wherein the first upper bandwidth limit indicates a maximum data read/write amount of the network device per unit of time (see Wang [0048]: MaxSingleBR | [0070]: maxBitRate of single stream | [0108]: bandwidth and frame rate limits are set according to a time interval), and wherein the network device provides a service for a plurality of clients (see Wang Fig. 2: multiple terminals | 0048: providing video conferencing between multiple terminals and sites) that have registered with the network device (see Huslak combination below);
resetting a second upper bandwidth limit of each of the clients based on the first upper bandwidth limit and a working status of each of the clients (see Wang [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR) | [0052]: adjusting the bandwidth of each stream also according to each stream’s state, e.g. when one stream is normally joined in the setup phase but unjoined in the conference process, then it receives 0 bandwidth and its bandwidth is reassigned to the other streams), wherein the working status comprises an offline state (see Wang [0053]: an unjoined state is when content is not being received and the terminal is not connected), an on-hook state (see Wang [0053]: a statically joined state is when there is no content and the terminal is connected), and a transmission state (see Wang [0053]: a normally joined state is when content is being received and the terminal is connected), wherein a client has not established a connection to the network device in the offline state (see Wang [0053]: an unjoined state is when content is not being received and the terminal is not connected), wherein the client has established the connection to the network device and a bandwidth is less than a preset threshold bandwidth in the on-hook state (see Wang [0053]: a statically joined state is when there is no content and the terminal is connected), and wherein the client has established the connection to the network device and the bandwidth is greater than the preset threshold bandwidth in the transmission state (see Wang [0053]: a normally joined state is when content is being received and the terminal is connected); and
reallocating a first bandwidth to each of the clients based on the second upper bandwidth limit (see Wang [0052]: adjusting the bandwidth of each stream also according to each stream’s state, e.g. when one stream is normally joined in the setup phase but unjoined in the conference process, then it receives 0 bandwidth and its bandwidth is reassigned to the other streams).
Wang did not explicitly disclose providing a service for client “that have registered with the network device”, however in a related art, Huslak disclosed registering for a videoconference service (see [0565]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Huslak to further describe registration with a service.  Including Huslak’s teachings would improve the users’ experiences by enabling users to set up profiles and billing options (see Huslak [0567]) and make reservations for the videoconference (see Huslak [0616]). 

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Wang-Huslak according to the rationale provided above. Wang-Huslak further disclosed a network device, comprising:
a memory configured to store data and a program (see Wang [0121]); and
a processor coupled to the memory and configured to invoke the program (see Wang [0121]), wherein the program is configured to cause the processor to perform the method of claim 1 above.
The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Wang-Huslak according to the rationale provided above.  Wang-Huslak further disclosed a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium (see Wang [0121]) that, when executed by a processor of an apparatus, cause the apparatus to perform the method of claim 1 above.  The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 2, Wang-Huslak disclosed the bandwidth control method of claim 1, wherein resetting the second upper bandwidth limit comprises: 
obtaining a second bandwidth of each of the clients (see Wang [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR) | [0052]: adjusting the bandwidth of each stream also according to each stream’s state, e.g. when one stream is normally joined in the setup phase but unjoined in the conference process, then it receives 0 bandwidth and its bandwidth is reassigned to the other streams. The 0 bandwidth is the second bandwidth since it is different than the initial maximum single video bandwidth described in [0049]);
obtaining a level-2 bandwidth allocation value of each of the clients based on the first upper bandwidth limit, the working status and the second bandwidth (see Wang [0052]: adjusting the bandwidth of each stream also according to each stream’s state | [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state), wherein each of the clients comprises the level-2 bandwidth allocation value when bandwidth utilization of the network device is at a highest level (see Wang [0084]: changing the bandwidth allocation to the higher level when other streams have dropped out); and
resetting the second upper bandwidth limit based on the level-2 bandwidth allocation value (see Wang [0084]: changing the bandwidth allocation to the higher level when other streams have dropped out).
The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 3, Wang-Huslak disclosed the bandwidth control method of claim 2, wherein obtaining the level-2 bandwidth allocation value comprises:
obtaining a shared bandwidth threshold based on the first upper bandwidth limit and the working status, wherein the shared bandwidth threshold is used to determine whether to adjust the second upper bandwidth limit (see Wang [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR) | [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state);
setting a third bandwidth of each of first-type clients as a level-2 bandwidth allocation value of each of the first-type clients, wherein the third bandwidth is less than the shared bandwidth threshold (see Wang [0077]: allocating bandwidth according to weighted type | [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR)); 
obtaining a quotient by dividing a remaining unallocated bandwidth value by a quantity of second-type clients (see Wang [0077]: allocating bandwidth for stream type according to average calculation | [0090]: readjusting the bandwidth for normally joined state after the statically joined and unjoined states have been adjusted); and
setting the quotient as a level-2 bandwidth allocation value of each of the second-type clients (see Wang [0077]: allocating bandwidth for stream type according to average calculation), wherein a fourth bandwidth of each of the second-type clients is greater than or equal to the shared bandwidth threshold (see Wang [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR) | [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state | [0090]: readjusting the bandwidth for normally joined state after the statically joined and unjoined states have been adjusted), and wherein the remaining unallocated bandwidth value is a difference between the first upper bandwidth limit and a total bandwidth of all the first-type clients (see Wang [0090]: remaining bandwidth is the difference between the total and the allocated bandwidths).
	The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 4, Wang-Huslak disclosed the bandwidth control method of claim 2, further comprising:
obtaining an entirely fair bandwidth allocation value of each of the clients, wherein each of the clients comprises the entirely fair bandwidth allocation value when the first upper bandwidth limit is averagely allocated to all the clients (see Wang [0077]: allocating bandwidth according to average); and
obtaining a level-1 bandwidth allocation value of each of the clients based on the first upper bandwidth limit and the working status (see Wang [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state), wherein each of the clients comprises the level-1 bandwidth allocation value when the first upper bandwidth limit is averagely allocated (see Wang [0077]: allocating bandwidth according to average) to all clients that are in the on-hook state and the transmission state (see Wang [0052]: adjusting the bandwidth of each stream also according to each stream’s state, e.g. when one stream is normally joined in the setup phase but unjoined in the conference process, then it receives 0 bandwidth and its bandwidth is reassigned to the other streams); and 
wherein resetting the second upper bandwidth limit comprises resetting the second upper bandwidth limit based on the entirely fair bandwidth allocation value, the level-1 bandwidth allocation value, and the level-2 bandwidth allocation value (see Wang [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state | [0090]: readjusting the bandwidth for normally joined state after the statically joined and unjoined states have been adjusted).
	The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.
Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 5, Wang-Huslak disclosed the bandwidth control method of claim 1, wherein obtaining the first upper bandwidth limit comprises obtaining the first upper bandwidth limit based on a magnetic disk load status of the network device and a throughput rate of the network device (see Wang [0108]: determining bandwidth and rate limits | [0112]: adjusting limits according to total traffic, i.e. load status). The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 6, Wang-Huslak disclosed the bandwidth control method of claim 1, further comprising obtaining a preset client weight of each of the clients, wherein the preset client weight indicates a bandwidth allocation proportion of each of the clients (see Wang [0077]: allocating bandwidth according to weighted type), and wherein resetting the second upper bandwidth limit comprises:
obtaining, based on the working status and the preset client weight, a bandwidth allocation share of each of the clients (see Wang [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state | [0077]: allocating bandwidth according to weighted type); and
resetting the second upper bandwidth limit based on the first upper bandwidth limit and the bandwidth allocation share (see Wang [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state | [0090]: readjusting the bandwidth for normally joined state after the statically joined and unjoined states have been adjusted).
The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 7, Wang-Huslak disclosed the bandwidth control method of claim 1, further comprising obtaining a preset value range of the second upper bandwidth limit (see Wang [0049]: assigning bandwidth to each stream after each stream joins the conference according to formulas 1 and 2, i.e. such that the total bandwidth for all streams does not exceed the total bandwidth ([0048]: VidTotalBR) while each stream’s bandwidth does not exceed the maximum single video bandwidth ([0048]:MaxSingleBR). These formulas set the permitted range for the bandwidth allocations), and wherein resetting the second upper bandwidth limit comprises resetting, within the preset value range, the second upper bandwidth limit based on the first upper bandwidth limit and the working status (see Wang [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state). The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Wang-Huslak according to the rationale provided above.

Regarding claim 8, Wang-Huslak disclosed the bandwidth control method of claim 1, further comprising:
obtaining, for a second client in the transmission state, service types of a plurality of services that are transmitted by the second client (see Wang [0099]: obtaining bandwidth coefficients for each group, e.g. video group and dynamically adjusting bandwidth according to each group);
obtaining, based on a prestored correspondence between a service type and a service weight, a service weight corresponding to a service type of each of the services, wherein the service weight is a value indicating importance of the service type (see Wang [0077]: allocating bandwidth according to weighted type | [0099]: dynamically adjusting bandwidth according to each group); and
resetting a third upper bandwidth limit of each of the service based on a fourth upper bandwidth limit of the second client and the service weight (see Wang [0077]: allocating bandwidth according to weighted type | [0054]: dynamically assigning bandwidth to each stream based on the number of streams, preset total and maximum bandwidths, and according to the joining state).
	The motivation to combine Wang and Huslak is the same as that presented in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 8 above and is rejected under Wang-Huslak according to the rationale provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        25 March 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452